Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publication Number CN110611754A to Chen Jiawei et al. (“Chen”).  (Also referenced as CN Application Number 201810627597 with Application Date of 6/15/2018).  
 	Regarding claim 1, Chen teaches a camera module, comprising: an optical assembly (see Figure 1 camera module 100 with optical assembly including at least lens system in reference number 80); a filter (reference number 60); and a molded photosensitive assembly mounted with said optical assembly and said filter (Chen teaches that reference number 50 base which is a main body is formed by injection molding), wherein said molded photosensitive assembly comprises a main body (reference number 50), a plurality of electronic components (reference number 40, see Figure 2), a photosensitive chip (reference number 20), and a circuit board electrically connected with said plurality of electronic components and said photosensitive chip (reference number 10 in Figure 2), wherein said circuit board is electrically connected to said photosensitive chip (the circuit board 10 is electrically connected to the imager chip 20 by gold wires, reference number 30), wherein said main body, which is integrally molded on said circuit board to integrally embed said plurality of electronic components (the main body 50 is molded on circuit board 10 by injection molding to embed the plurality of components 40, and happens to be embedded into the circuit board 10), comprises a container body supporting said optical assembly thereon and a lower body extended from an inner side of said container body to support said filter (container body 50 supporting optical assembly including reference number 70 and a lower body that extends from 50 and supports filter 60). 
	Claim 11 is rejected similarly to claim 1.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-4, 12-13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and further in view of U.S. Pub. No. 2019/0165019 to Wang et al. (“Wang”).
 	Regarding claim 2, Chen teaches the camera module, as recited in claim 1, wherein said lower body has a lower top surface (the lower portion of main body 50 is the lower body and it has a lower top surface that contacts and supports the bottom of filter 60), however Chen does not teach wherein at least one of said plurality of electronic components is at least partially embedded in said lower body under said lower top surface. Rather, while Chen teaches the electronic component in the lower 
	In the related prior art, often as an alternative to the electronic components embedded into the circuit board, the electronic components can be embedded into the main body that is molded on top of the circuit board.  For example, in Figure 6 of Wang, the electronic components 26 are placed on top of the substrate and embedded within the molded body 232.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen with that of Wang to embed the electronic parts within the main body on the lower portion for a secure connection between the electronic parts and the larger module.  
 	Regarding claim 3, Chen teaches the camera module, as recited in claim 1, wherein said lower body has a lower top surface, wherein said lower top surface is higher than at least one of said plurality of electronic components (see Figure 1 where the lower top surface, which is the surface that supports filter 60, is higher than the electronic components 40), however Chen does not teach to allow said lower body to at least partially embed said at least one of said plurality of electronic components because in Chen the electronic components are embedded into the circuit board. 
In the related prior art, often as an alternative to the electronic components embedded into the circuit board, the electronic components can be embedded into the lower main body that is molded on top of the circuit board.  For example, in Figure 6 of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen with that of Wang to embed the electronic parts within the main body on the lower portion for a secure connection between the electronic parts and the larger module.  
 	Regarding claim 4, Chen in view of Wang teach the camera module, as recited in claim 2, wherein said at least one of said plurality of electronic components is integrally embedded in said lower body under said lower top surface (this is addressed above with claim 2). 
	Claims 12-13, 18 are rejected similarly to claims 2-3, 2.
Allowable Subject Matter
6.	Claims 5-10, 14-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697